KEITH, Justice.
We granted the state’s petition for review in this case while the consolidated appeals were pending in State v. Piotrowski, 453 N.W.2d 689 (Minn., filed herewith). On the basis of our opinion deciding those appeals, we now reverse the decision of the court of appeals.
Shortly after midnight on January 2, 1989, a Grand Forks, North Dakota police *700officer saw defendant drive through a red light in Grand Forks, then weave in the traffic lane. The officer activated the red lights on his squad car, pursued defendant over the bridge across the river and stopped him in East Grand Forks, Minnesota. Observing signs of intoxication, the officer had defendant perform field sobriety tests, which defendant failed. The officer then made a citizen’s arrest and turned defendant over to the custody of the East Grand Forks police. Defendant agreed to take a breath test, which showed he had a blood alcohol concentration of .31. Defendant subsequently was charged with and convicted of gross misdemeanor DWI, Minn.Stat. § 169.129 (1988). The court of appeals reversed, relying on its decisions in the Piotrowski cases.
Consistent with our decision in the Pio-trowski cases, filed herewith, we reverse the decision of the court of appeals and reinstate the decision of the trial court.
Reversed.